The court would find it easy to subscribe to a law such as is really implicit as the premise in plaintiff's well-argued brief. The difficulty is that under the law in Connecticut a bailee in the absence of contract is liable only for negligence. Our courts have recognized the inherent problem of establishing negligence. The burden has been placed, as it should be in cases like the present, upon the defendant to establish that there was no negligence. The court feels that the defendant has successfully met the requirement. There is no doubt that plaintiff's damage was caused by a sudden hair-like leak in the so-called flange affixed to one of the ammonia pipes. The court is satisfied on the evidence that the plant equipment was suitable and was properly installed and that the leak was something that could not have been foreseen and prevented. Nor was there any showing that precautions such as now suggested would have prevented or minimized the damage which occurred here at a time when no one was in the plant nor could be expected to be.
The plaintiff's loss was a grievous one, of course, but the court cannot find that it was due to negligence on defendant's part.
   The issues must be, and therefore are, found for the defendant.